Name: Commission Regulation (EEC) No 780/83 of 30 March 1983 amending Regulation (EEC) No 1054/78 following the fixing of a new exchange rate to be applied in agriculture for the Belgian/Luxembourg franc
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1.4 . 83 Official Journal of the European Communities No L 87/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 780/83 of 30 March 1983 amending Regulation (EEC) No 1054/78 following the fixing of a new exchange rate to be applied in agriculture for the Belgian/Luxembourg franc THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (*), as last amended by Regu ­ lation (EEC) No 771 /83 (2), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 (3), as last amended by Regu ­ lation (EEC) No 233/83 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134/68 ( 5) should apply only in the case of alterations to the rep ­ resentative rates taking place up to 28 June 1982 ; Whereas Regulation (EEC) No 771 /83 amended Annex I to Regulation (EEC) No 878 /77 and fixed a new representative rate for the Belgian/Luxembourg franc ; whereas it is therefore appropriate to amend Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees , shall apply only to advance fixings and to certi ­ ficates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183 / 80 0):  before 30 November 1981 , with regard to the representative rate for the Italian lira, referred to in Annex VII to Regulation (EEC) No 878 /77 , in the version introduced by Regu ­ lation (EEC) No 3398 /81 (2),  before 3 April 1982 , with regard to the rep ­ resentative rate for the Danish krone, referred to in Annex II to Regulation (EEC) No 878 /77, in the version introduced by Regu ­ lation (EEC) No 794/82 (}),  before 30 April 1982 , with regard to the rep ­ resentative rates for the Belgian/Luxembourg franc, the Danish krone, the French franc, the Greek drachma and the Italian lira, referred to respectively in Annexes I, II, IV, V and VII to Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 1051 / 82 a  before 12 May 1982 , with regard to the rep ­ resentative rate for the Greek drachma, referred to in Annex V to Regulation (EEC) No 878 /77 , in the version introduced by Regu ­ lation (EEC) No 1154/82 (5),  before 30 April 1982 , with regard to the rep ­ resentative rates for the German mark and the Dutch guilder, referred to respectively in Annexes III and VIII to Regulation (EEC) No 878/77 , in the version introduced by Regu ­ lation (EEC) No 1207/82 (6),  before 28 June 1982, with regard to the rep ­ resentative rates for the Danish krone, the Greek drachma and the Irish pound, referred to respectively in Annexes II, V and VI to Regu ­ lation (EEC) No 878 /77, in the version introduced by Regulation (EEC) No 1668 / 82 O , HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 1054/78 is hereby replaced by the following : '2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 (l ) OJ No L 106, 29 . 4 . 1977 , p . 27 . ( J) OJ No L 85 , 31 . 3 . 1983 , p . 95 . (5) OJ No L 134 , 22 . 5 . 1978 , p . 40 . (4) OJ No L 27 , 29 . 1 . 1983 , p . 32 . O OJ No L 188 , 1 . 8 . 1968 , p . 1 . No L 87/2 Official Journal of the European Communities 1.4 . 83 0) OJ No L 338 , 13 . 12 . 1980, p . 1 . O OJ No L 344, 30 . 11 . 1981 , p. 1 . C) OJ No L 91 , 5 . 4 . 1982 , p. 7 . (4) OJ No L 123 , 6 . 5 . 1982 , p . 1 . ( s ) OJ No L 134, 15 . 5 . 1982, p. 8 . C) OJ No L 140, 20 . 5 . 1982, p . 51 . ( 7) OJ No L 184, 29 . 6 . 1982, p. 19 . ( ¢) OJ No L 295 , 21 . 10 . 1982, p. 6 . O OJ No L 27, 29 . 1 . 1983 , p . 7 . (10) OJ No L 85 , 31 . 3 . 1983, p. 95 .' before 19 October 1982 , with regard to the representative rates for the Belgian/Luxem ­ bourg franc and the French franc, referred to respectively in Annexes I and IV to Regulation (EEC) No 878 /77 in the version introduced by Regulation (EEC) No 2792/82 (*), before 26 January 1983 , with regard to the representative rate for the Greek drachma, referred to in Annex V to Regulation (EEC) No 878 /77, in the version introduced by Regu ­ lation (EEC) No 221 /83 ('), before 29 March 1983, with regard to the representative rate for the Belgian/Luxembourg franc, referred to in Annex I to Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 771 / 83 ( l0). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1983 . For the Commission Poul DALSAGER Member ofthe Commission